F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                                    PUBLISH
                                                                        JAN 19 1999
                  UNITED STATES COURT OF APPEALS
                                                                     PATRICK FISHER
                                                                             Clerk
                               TENTH CIRCUIT




UNITED STATES OF AMERICA,

             Plaintiff-Appellee,
                                                       No. 97-4138
v.

MESA RITH,

             Defendant-Appellant.




                  Appeal from the United States District Court
                            for the District of Utah
                            (D.C. No. 96-CR-36 G)


L. Ronald Jorgensen, Sandy, Utah, for Appellant.

Leshia M. Lee-Dixon, Assistant United States Attorney, (David J. Schwendiman,
United States Attorney, with her on the brief), United States Attorney’s Office,
Salt Lake City, Utah, for Appellee.


Before BRORBY, McKAY, and MURPHY, Circuit Judges.


MURPHY, Circuit Judge.


      A jury found Mesa Rith guilty of unlawful possession of an unregistered

sawed-off shotgun in violation of 26 U.S.C. § 5861(d). Rith challenges his
conviction on the following grounds: (1) he revoked the consent his parents had

given to search the house and, even if valid, their consent did not extend to his

bedroom; (2) all incriminating statements should have been suppressed because

they were involuntary, he was in custody for purposes of Miranda, and some

statements constituted “fruit of the poisonous tree”; (3) his Sixth Amendment

right of confrontation was violated by the admission of a certificate showing

nonregistration in the National Firearms Registration and Transfer Record; (4) the

evidence was insufficient to support a conviction; and (5) the trial judge erred by

instructing the jury that they not be “governed by sympathy, prejudice, or public

opinion.” This court exercises jurisdiction under 28 U.S.C. § 1291 and affirms

the judgment of the district court.



                                  I. Background



      Officer Mikkel Roe of the West Valley Police Department was dispatched

to a residence in West Valley City, Utah. Officer Roe was informed en route that

Sam Rith and his wife were concerned about firearms they had seen their son

carry into their home. The address to which Officer Roe was dispatched was the

residence of friends of the Riths, a few blocks away from the Rith family home.

Sam Rith told Officer Roe that he and his wife had seen their son, Mesa Rith


                                         -2-
(“Rith”), carry guns into their home and conceal one in the garbage can outside

the home. Fearful of guns and afraid that their son was involved in a gang, the

Riths requested that Officer Roe check the home and ascertain if the guns were

stolen. Officer Roe requested that Detective Terry Chen join him because

Detective Chen had experience as a gang task force officer. Upon Detective

Chen’s arrival, Sam Rith again gave permission to the officers to search his home

for the guns. Fearing confrontation with his son, Sam Rith declined to

accompany the officers during the search. Instead, he gave the officers a house

key so that no damage would be done to the house in the event they were not

otherwise allowed entry. During his discussion with the officers, Sam Rith told

the officers that Mesa Rith was eighteen years of age and was not paying rent.

      When the officers arrived at the Rith home, they encountered Rith on the

porch talking to two Midvale, Utah police officers who were conducting an

unrelated investigation. Detective Chen indicated Rith’s father had informed

them that Rith had brought guns into the house and that they were there to search

for the guns. Rith told the officers that they could not search the house and he

asked them for a search warrant. When Officer Chen showed Rith the house key

Rith said, “Okay, come in.”

      Detective Chen spoke with Rith in the kitchen, told him again that they

knew he had brought illegal guns into the house, repeated that they had


                                         -3-
permission to be there, and asked Rith where the guns were hidden. Rith told the

officers that he only had one gun and that it was in his bedroom, downstairs,

under the mattress. Officer Roe, Detective Chen, and a Midvale officer searched

the bedroom and found a loaded sawed-off shotgun underneath Rith’s mattress.

They also found in Rith’s open closet a shotgun round, a BB gun, and a

checkbook for an account in someone else’s name.

      Detective Chen returned to the kitchen and confronted Rith with the

shotgun. Rith stated that he knew it was illegal to possess a sawed-off shotgun

and that the guns were probably stolen by the person who had given them to him.

Officer Roe, who had gone outside and found a rifle in the garbage can, returned

to the kitchen and read Rith his Miranda rights. After Officer Roe confirmed that

Rith understood his rights, Rith repeated that he knew it was illegal to possess a

sawed-off shotgun and that the guns were probably stolen. The officers then

arrested Rith for possession of stolen property and illegal weapons.

      Testimony received during trial indicated that the barrel of the sawed-off

shotgun measured 13 and 3/4 inches and its overall length was 21 3/4 inches, each

4 1/4 inches less than the lawful length. Evidence also showed that no firearm

was registered to Mesa Rith in the National Firearms Registry and Transfer

Records.




                                         -4-
                      II. Consent to Search the Rith Home



      Rith argues that the evidence seized by the police during the search should

have been suppressed for two reasons: (1) Rith revoked his parents’ consent to

search the home; and (2) the evidence failed to show that Rith’s parents had

authority to consent to a search of his bedroom.

      The trial court’s findings of fact are accepted by this court unless clearly

erroneous, with the evidence viewed in the light most favorable

to the government. See United States v. McAlpine, 919 F.2d 1461, 1463 (10th

Cir. 1990). Issues of law, such as whether consent was valid under the Fourth

Amendment, are reviewed de novo. See United States v. Flores, 48 F.3d 467, 468

(10th Cir. 1995).



A. Rith’s Parents’ Consent Was Not Revocable

      Generally, consent to a search given by someone with authority cannot be

revoked by a co-occupant’s denial of consent, even if that denial is clear and

contemporaneous with the search. In United States v. Matlock, the Supreme

Court held that mutual use of property carries with it the risk that just one of the

occupants might permit a search of the common areas. 415 U.S. 164, 172 n.7

(1974). Applying Matlock, this court has stated that “[i]f common authority is


                                         -5-
established, the person whose property is searched is unjustified in claiming an

expectation of privacy in the property because that person cannot reasonably

believe that the joint user will not, under certain circumstances, allow a search in

her own right.” See McAlpine, 919 F.2d at 1463 (emphasis added).

      Rith argues that his claim to privacy is stronger because he, not his parents,

was present at the time he refused to consent to the immediately ensuing search.

According to Rith, consent by a third party to search is valid “only where the

defendant [is] physically or constructively absent.” To support this claim, Rith

refers the court to a sentence in Matlock which states that “the consent of one

who possesses common authority over premises or effects is valid as against the

absent, nonconsenting person with whom that authority is shared.” Matlock, 415

U.S. at 170 (emphasis added). The language and structure of the Matlock opinion

refute such an interpretation. The language to which Rith refers is embedded in a

discussion of cases in which the Court addressed issues previously undecided.

Concluding its discussion of these cases, the Court stated its holding:

      These cases at least make clear that when the prosecution
      seeks to justify a warrantless search by proof of voluntary
      consent, it is not limited to proof that consent was given by the
      defendant, but may show that permission to search was
      obtained from a third party who possessed common authority
      over or other sufficient relationship to the premises or effects
      sought to be inspected.




                                         -6-
Id. at 171. This unequivocal holding is unencumbered by the Court’s earlier

reference to the “absent, nonconsenting person.” Furthermore, Matlock is

uniformly interpreted as allowing a person with shared authority to grant effective

consent to search the common premises despite the objections of the subject of

the search. See, e.g., United States v. Morning, 64 F.3d 531, 534-36 (9th Cir.

1995); Lenz v. Winburn, 51 F.3d 1540, 1548 (11th Cir. 1995); United States v.

Donlin, 982 F.2d 31, 33 (1st Cir. 1992); United States v. Bradley, 869 F.2d 417,

419 (8th Cir. 1989); J.L. Foti Construction Co. v. Donovan, 786 F.2d 714, 716-17

(6th Cir. 1986); United States v. Bethea, 598 F.2d 331, 335 (4th Cir. 1979).

      Under Matlock and its interpretive progeny, Rith had no expectation of

privacy that negated his parents’ consent to a search of their home. To hold

otherwise would undermine the gravamen of Matlock: “any of the co-habitants

has the right to permit the inspection in his own right and . . . the others have

assumed the risk that one of their number might permit the common area to be

searched.” Matlock, 415 U.S. at 171 n.7 (emphasis added).




B. Rith’s Parents Had Authority to Consent to a Search of Rith’s Bedroom

      That Rith’s parents were authorized to grant effective consent to the search

of their home does not fully resolve Rith’s challenge. It is the government’s


                                          -7-
burden to establish by a preponderance of the evidence that Rith’s parents had

authority to consent to the search of Rith’s bedroom. See Illinois v. Rodriguez,

497 U.S. 177, 181 (1990); McAlpine, 919 F.2d at 1463. In order to have authority

to grant effective consent, Matlock requires “mutual use of the property by

persons generally having joint access or control for most purposes.” 415 U.S. at

172 n.7.




                                        -8-
      Rith urges this court to use the D.C. Circuit’s interpretation of Matlock. 1 In

United States v. Whitfield, the D.C. Circuit required proof both of mutual use and

joint access in order for the third party to have authority to consent to a search.

939 F.2d 1071, 1074 (D.C. Cir. 1991). Applying this test to the facts, the

Whitfield court held that the police had sufficient basis to believe that a mother


      1
        Though not mentioned by Rith, the Second and Fourth Circuits have also
interpreted Matlock. In United States v. Davis, the Second Circuit established the
following test to meet the requirements of Matlock: the third party (1) had access
to the area searched, and (2) a common authority over the area, a substantial
interest in the area, or permission to gain access to the area. 967 F.2d 84, 87 (2d
Cir. 1992). Using this test, the Southern District of New York in United States v.
Perez concluded that a father had authority to consent to a search of his son’s
bedroom and the closed containers therein, even though the son had been the sole
occupant and user of the bedroom for four years, the father did not use the
bedroom for any purpose, and he had never accessed the personal effects in his
son’s closets. 948 F. Supp. 1191, 1201 (S.D.N.Y. 1996). The determining factor
for the court was that the father led the officers into the room and removed a
suitcase from his son’s closet, indicating that he had “at a minimum, permission
to gain access to the bedroom.” Id. at 1200. The court also noted that there was
no evidence the son had ever prohibited his father from examining the contents of
his bedroom. See id.
       Unlike the Second and D.C. circuits, the Fourth Circuit requires proof that
the third party has common authority over, general access to, or mutual use of the
premises under circumstances that make it reasonable to believe that the third
party has the right to permit a search. See United States v. Block, 590 F.2d 535,
539-40 (4th Cir. 1978). The Block court held that a mother had both the actual
authority and a reasonable appearance of authority to consent to a search of the
bedroom of her twenty-three year old son flowing from the “normal free access
that heads of household commonly exercise in respect of the rooms of family
member occupants.” See id. at 541. The court held, however, the mother did not
have the authority to consent to the search of her son’s footlocker, albeit in his
bedroom, because there is a greater expectation of privacy in a locked container.
See id.


                                         -9-
generally had joint access to her twenty-nine year old son’s bedroom because the

room was unlocked and because the mother lived in the house. See id. But, the

court held, there was insufficient proof of mutual use of the bedroom, such as

evidence that the mother cleaned her son’s room, visited with him there, stored

possessions in his room, watched television there, or made any use of the room.

See id. The court declined to find that there was mutual use merely because a

parent-child relationship existed and concluded that there was no evidence to

negate the defendant’s exclusive use of his bedroom. See id. at 1075.

      The Tenth Circuit applied Matlock in McAlpine. See 919 F.2d at 1463.

The issue was whether a woman held against her will in the defendant’s residence

for two months possessed the authority to consent to a search of his residence.

The court essentially restated Matlock’s test: “the government bears the burden of

proving by a preponderance of the evidence that the consenter had mutual use of

the property searched by virtue of her joint access to it, or control for most

purposes over it.” Id. at 1463. Applying this test, the court found that the captive

woman had authority to consent because she slept in the back room where the

guns were found and she had personal possessions throughout the trailer. See id.

at 1464; see also United States v. Iribe, 11 F.3d 1553, 1556 (10th Cir. 1993)

(employing same standard as McAlpine and finding that by virtue of being a co-

resident, the third party had joint access to the house).


                                          -10-
      This panel clarifies the test used in McAlpine and rejects Rith’s argument

that the Whitfield test be used. Rather than requiring mutual use from joint access

and control, the McAlpine test is disjunctive: a third party has authority to consent

to a search of property if that third party has either (1) mutual use of the property

by virtue of joint access, or (2) control for most purposes over it. 2 Mutual use of

property by virtue of joint access is a fact-intensive inquiry which requires

findings by a court that the third party entered the premises or room at will,

without the consent of the subject of the search. For example, in McAlpine, a

woman held captive by the defendant in his home had authority to consent to the

search simply by virtue of her joint access. Uncontradicted evidence showed that



      2
         United States v. Falcon interpreted Matlock differently than McAlpine , but
for the following reasons this court declines to follow  Falcon. 766 F.2d 1469,
1474 (10th Cir. 1985). The Falcon court stated that Matlock required “the
consenting party [to have] both access to the area and either a substantial interest
in or common authority over the property.” See id. (emphasis added). This
language, however, is dicta and creates no binding precedent. Critically, the
defendant in Falcon conceded that the third party had authority to consent to a
search. The issue in Falcon was whether valid consent to search is
distinguishable from valid consent to seize. Citing Supreme Court precedent, the
court held that for purposes of valid third-party authority, there is no distinction
between the two. Consequently, though seemingly part of the analysis, the
Matlock discussion is gratuitous.
        Rith relies upon United States v. Salinas-Cano in support of his effort to
have the Tenth Circuit adopt the Whitfield test. 959 F.2d 861 (10th Cir. 1992).
Salinas-Cano stated that Matlock requires “both shared use and joint access or
control of a container in order to support third party consent.” See id. at 864. We
construe this language and Salinas-Cano generally to be consistent with
McAlpine’s interpretation of Matlock in the disjunctive.

                                          -11-
she was free to access the rooms of the home because she slept where the guns

were found and her personal effects were found throughout the residence.

      Unlike the fact-intensive inquiry of mutual use, control for most purposes

of property is a normative inquiry dependent upon whether the relationship

between the defendant and the third party is the type which creates a presumption

of control for most purposes over the property by the third party. 3 If a

relationship creates such a presumption of control and is unrebutted, the third

party has authority to consent to a search of the property.

      Relationships which give rise to a presumption of control of property

include parent-child relationships and husband-wife relationships. See, e.g.,

United States v. Ladell, 127 F.3d 622, 624 (7th Cir. 1997) (“A third-party consent

is also easier to sustain if the relationship between the parties—parent to child

here, spouse to spouse in others—is especially close.”); United States v. DiPrima,

472 F.2d 550, 551 (1st Cir. 1973) (“[E]ven if a minor child, living in the bosom

of a family, may think of a room as ‘his,’ the overall dominance will be in his

parents.”). In contrast, a simple co-tenant relationship does not create a



      3
         Although the McAlpine court stated that the appropriate Matlock inquiry is
the relationship between the consenter and the property searched, not the
relationship between the consenter and the defendant, the court conceded that “the
character of the relationship between the consenter and the defendant may bear
upon the nexus between the consenter and the property.” 919 F.2d 1461, 1464
(10 th Cir. 1990).

                                         -12-
presumption of control and actual access would have to be shown. See United

States v. Duran, 957 F.2d 499, 505 (7th Cir.1992) (“Two friends inhabiting a

two-bedroom apartment might reasonably expect to maintain exclusive access to

their respective bedrooms without explicitly making this expectation clear to one

another.”); United States v. Heisman, 503 F.2d 1284, 1287 (8 th Cir. 1974)

(although defendant’s room did not have a door or a lock, co-tenant did not have

authority to consent to a search of defendant’s private areas). The difference

between a husband-wife or parent-child relationship and a co-tenant relationship

is that a husband-wife or parent-child relationship raises a presumption about the

parties’ reasonable expectations of privacy in relation to each other in spaces

typically perceived as private in a co-tenant relationship. 4 See, e.g., Ladell, 127

F.3d at 624 (“Third-party consents to search the property of another are based on

a reduced expectation of privacy in the premises or things shared with another.”).

      Two caveats are important. First, in determining whether a particular

relationship raises a presumption of control for most purposes, McAlpine



      4
        Consistent with Matlock’s admonishment that this inquiry into authority to
consent to a search does not rely upon notions of property law, a relationship
giving rise to a presumption of control cannot be premised on the general
proprietary interest in the home of one of the parties. See Matlock, 415 U.S. at
172 n.7. Thus, a mortgage or lease in the parents’ name would not be sufficient to
confer authority to consent to a search of a child’s bedroom. See, e.g., Maxwell v.
Stephens, 348 F.2d 325, 336 (8th Cir. 1965) (finding that mother had authority to
consent to a search independent of her proprietary interest in the house).

                                         -13-
admonishes that authority to search is premised on a “practical understanding” of

the way parties have access to and share the searched property. See McAlpine,

919 F.2d at 1463. Second, while husband-wife or parent-child relationships give

rise to a presumption of control for most purposes over the property, that

presumption may be rebutted by facts showing an agreement or understanding

between the defendant and the third party that the latter must have permission to

enter the defendant’s room. For example, evidence that the defendant paid rent to

the third party would tend to show a landlord-tenant relationship. See Stoner v.

California, 376 U.S. 483, 489-90 (1964); see also DiPrima, 472 F.2d at 551

(noting that payment of rent may weigh in favor of defendant’s claim of exclusive

right to room). Other examples include a lock on the bedroom door or an

agreement, explicit or implicit, that the third party never enter a particular area.

See Morning, 64 F.3d at 536 (“A defendant cannot expect sole exclusionary

authority unless he lives alone, or at least has a special and private space within

the joint residence.”); United States v. Kinney, 953 F.2d 863, 866 (4th Cir.1992)

(third party did not have authority to consent to search of defendant’s locked

closet).

       In this case, there are insufficient factual findings that Rith’s parents had

joint access to his bedroom to support a conclusion of their authority to consent to

a search of the room. There are no findings that Rith’s parents visited with him


                                          -14-
in his room, cleaned his room, or otherwise went into Rith’s room uninvited.

Furthermore, the district court chose not to infer that Rith’s parents had access on

the basis of their knowledge of hidden guns in his room.

      The government has, however, shown that Rith lived with his parents and

was not paying rent. Although Rith was eighteen years old, these facts raise a

presumption of control for most purposes by Rith’s parents over the entire home

and thus they could have accessed Rith’s room without his consent. There is no

evidence to rebut this presumption: no lock on Rith’s bedroom door; no

agreement with Rith’s parents that they not enter his room without his consent; no

payment of rent. Because the presumption of control is unrebutted, Rith’s parents

had authority to consent to the search of Rith’s bedroom. 5



                 III. Suppression of Incriminating Statements



      Rith argues that the statements he made both before and after being read his

Miranda v. Arizona rights should have been suppressed. 384 U.S. 436 (1966).

Because the statements that Rith made after being confronted with the sawed-off


      5
        Because Rith’s parents had actual authority to consent to the search of his
bedroom, analysis of apparent authority to consent is unnecessary. See Illinois v.
Rodriguez, 497 U.S. 177 (1990) (holding that Fourth Amendment is not violated
when officers enter without a warrant if they reasonably, albeit erroneously,
believe that the third party has authority to consent to the entry).

                                         -15-
shotgun but before he was read his Miranda rights were suppressed, Rith’s

argument is directed to the statements made before he was confronted with the

sawed-off shotgun and those made after he was confronted with the shotgun and

Mirandized. Rith claims that he was in police custody prior to being read his

Miranda rights and, even though he was eventually read these rights, the

proximity of his suppressed pre-Miranda incriminating statements to his post-

Miranda incriminating statements renders the latter “fruit of the poisonous tree.”

He also argues that all of his statements were involuntary, in violation of the Fifth

Amendment.

      Upon their entry into the Rith home, the officers requested that Rith’s

brothers wait in the living room. They asked Rith to sit at the kitchen table

because Detective Chen wanted to speak with him. Detective Chen stated to Rith

that he “knew that [Rith] had brought some illegal guns into the house” and he

repeated that the police had permission from Rith’s parents to search the house

for the guns. Officer Chen then asked Rith where the guns were located. Rith

stated that he had “only one gun” and that it was in his bedroom under the

mattress. He proceeded to tell the police which bedroom was his.

      The officers returned to the kitchen and confronted Rith with the sawed-off

shotgun. Prior to receiving his Miranda warning, Rith responded affirmatively to

Detective Chen’s question whether he knew that the possession of an illegal


                                         -16-
sawed-off shotgun was a federal offense. He then told the officers that the guns,

given to him by a friend, were probably stolen. Officer Roe proceeded to advise

Rith of his Miranda rights, and Rith again identified the source of the guns and

indicated that he thought them stolen. The officers then arrested Rith,

approximately forty-five minutes after their initial entry.

      The district court concluded that the totality of the circumstances

established Rith was not in custody until after he had been confronted with the

shotgun. See United States v. Rith, 954 F. Supp. 1511, 1517-18 (D. Utah 1997).

The district court affirmed the magistrate judge’s recommendation that the

incriminating statements made after Rith was confronted with the shotgun but

before he was Mirandized should be suppressed. See id. at 1518. The district

court then ruled that the statements Rith made after being Mirandized were

voluntary and therefore admissible. See id. at 1518.

      In Miranda v. Arizona, the Supreme Court stated that “[b]y custodial

interrogation, we mean questioning initiated by law enforcement officers after a

person has been taken into custody or otherwise deprived of his freedom of action

in any significant way.” 384 U.S. 436, 444 (1966). In a subsequent case, the

Court clarified that a determination of whether an individual was in custody must

be made on the totality of the circumstances, and the ultimate inquiry “is simply

whether there [was] a ‘formal arrest or restraint on freedom of movement’ of the


                                         -17-
degree associated with a formal arrest.” California v. Beheler, 463 U.S. 1121,

1125 (1983) (quoting Oregon v. Mathiason, 429 U.S. 492, 495 (1977)). The

determination of custody is reviewed de novo, though this court defers to the

district court’s findings of historical fact and credibility determinations. See

United States v. Erving L., 147 F.3d 1240, 1246 (10th Cir. 1998).

      This court agrees with the district court’s conclusion that under the totality

of the circumstances, Rith was not in police custody until the point at which he

was confronted with the illegal shotgun. Rith was questioned while at home and

the officers had authority to be there, despite Rith’s desires to the contrary. See

Erving L., 147 F.3d at 1247 (noting that suspects are less likely to be found to

have been in custody for Miranda purposes if they were interviewed in their own

homes). The district court found that the officers did not draw their weapons,

handcuff Rith, or otherwise impose physical restraint upon him. See Rith, 954 F.

Supp. at 1517. The officers’ questions were not harassing nor especially

prolonged. Granted, there were five officers in the home at the time of the

questioning; Rith was asked to sit at the kitchen table because Detective Chen had

some questions to ask; and he was not told that he did not have to answer the

questions. None of these factors, alone or aggregated, however, overcomes our

conclusion that a reasonable person in Rith’s position would have felt free to

leave. The officers’ presence, conduct, and questioning did not rise to the level


                                         -18-
of a restraint of freedom of movement of the degree associated with a formal

arrest.

          Rith next argues that his post-Miranda incriminating statements were

involuntary because of their proximity to his pre-Miranda, albeit suppressed,

incriminating statements. In particular, Rith points to this court’s decision in

United States v. Perdue, in which, he argues, this court held that incriminating

statements made after the defendant was given his Miranda rights were

involuntary because of the proximity of those statements to incriminating

statements made before he was given his Miranda rights. 8 F.3d 1455 (10th Cir.

1993).

          Perdue, however, is inapposite because of the Supreme Court’s decision in

Oregon v. Elstad. 470 U.S. 298 (1985). In Elstad, the Court held that “[a]

subsequent administration of Miranda warnings to a suspect who has given a

voluntary but unwarned statement ordinarily should suffice to remove the

conditions that precluded admission of the earlier statement.” Id. at 313. The

Court also noted with approval that “[o]f the courts that have considered whether

a properly warned confession must be suppressed because it was preceded by an

unwarned but clearly voluntary admission, the majority have . . . recognized that

[the] requirement of a break in the stream of events is inapposite.” Id. at 310

(citations omitted).


                                          -19-
      The Perdue court expressly declined to apply Elstad because the

defendant’s first confession in Perdue was involuntary. See Perdue, 8 F.3d at

1468 n.7. Thus, the Perdue court properly considered the effect of the first

coerced confession on the voluntariness of the second confession. See id. at

1467-68. Perdue is relevant here only if Rith’s pre-Miranda incriminating

statements were involuntary; otherwise, Elstad applies and Rith may not avail

himself of the fruit of the poisonous tree argument.

      The question of voluntariness is reviewed de novo, crediting the district

court’s findings of fact unless clearly erroneous. See United States v. Glover, 104

F.3d 1570, 1580 (10th Cir. 1997). Whether a defendant’s incriminating

statements were made voluntarily must be assessed from the totality of the

circumstances, looking both at the characteristics of the defendant and the details

of the interrogation. See Schneckloth v. Bustamonte, 412 U.S. 218, 226 (1973).

The essence of voluntariness is whether the government obtained the statements

by physical or psychological coercion such that the defendant’s will was

overborne. See Miller v. Fenton, 474 U.S. 104, 116 (1985). Five factors are

considered: “(1) the age, intelligence, and education of the defendant; (2) the

length of [any] detention; (3) the length and nature of the questioning; (4)

whether the defendant was advised of [his or] her constitutional rights; and (5)




                                         -20-
whether the defendant was subjected to physical punishment.” Glover, 104 F.3d

at 1579.

      At no point during the search was Rith threatened with or subjected to

physical punishment by the officers, the questioning lasted no longer than forty-

five minutes, and Rith was in the comfortable surroundings of his home. The

record contains no evidence to suggest that Rith was susceptible to coercion

because of his age, intelligence, or education. In fact, as the district court noted,

Rith displayed his fortitude by demanding that the officers show him a search

warrant before they could enter the house. See Rith, 954 F. Supp. at 1518. That

Rith was not advised of his constitutional right is not at all dispositive and is but

one factor to consider among others. The totality of the circumstances leads to

the conclusion that all of Rith’s incriminating statements were voluntary. 6

      Because we conclude that all of Rith’s statements were voluntary, Elstad

compels the conclusion that the administration of Miranda warnings prior to

Rith’s second set of incriminating statements met the requirements of the

Constitution. Rith’s fruit of the poisonous tree argument fails and the

incriminating statements were properly admitted.




      6
       The district court suppressed the first of Rith’s incriminating statements
merely because he had not been given the Miranda warnings, not because the
statements were otherwise involuntarily given.

                                          -21-
          IV. Sixth Amendment Right to Confrontation and Hearsay



      26 U.S.C. § 5861(d) makes it unlawful for any person “to receive or

possess a firearm which is not registered to him in the National Firearms

Registration and Transfer Record.” In its effort to prove that Rith failed to

register the sawed-off shotgun in his possession, the government introduced into

evidence a document signed by Bureau of Alcohol, Tobacco and Firearms

Specialist David Marshall stating that “after a diligent search of the . . . [National

Firearms Registration and Transfer Record], I have found no evidence that the

firearm or firearms described below are registered to, or have been acquired by

lawful manufacture, importation, or making by, or transfer to Mesa (NMN) Rith.”

Affixed to the document was a sealed certificate signed by Acting Chief of the

National Firearms Act Branch Denise Brown certifying that David Marshall

signed in his official capacity and that his signature was genuine.

      Rith objected to the admission of this document [hereinafter “ATF

certificate”] as hearsay and violative of the Confrontation Clause of the United

States Constitution. The trial judge overruled his objection and received the

certificate into evidence under Federal Rule of Evidence 803(10). 7 At the close



      Federal Rule of Evidence 803(10) allows for the admission of evidence
      7

showing an absence of public record or entry if the record, report, statement, or
                                                                       (continued...)

                                         -22-
of his case, Rith moved to dismiss the indictment pursuant to Rule 29, Federal

Rules of Criminal Procedure, arguing that the government failed to meet its

burden of proving the nonregistration of the weapon. After considering Rith’s

arguments and supporting documents, the trial judge denied the motion and

submitted the matter to the jury. On appeal, Rith argues that his Sixth

Amendment right to confront his accusers was denied by the admission of the

ATF certificate. Rith’s argument is two-fold: first, he was denied the opportunity

to question the signatory, David Marshall; and second, the NFRTR lacks the

reliability required by the Confrontation Clause.

      Because Rith raises a constitutional claim, review of the trial court’s

admission of the ATF certificate is de novo. See Bennett v. National Transp.

Safety Bd., 66 F.3d 1130, 1136 (10 th Cir. 1995). The trial court’s finding of


      7
        (...continued)
data compilation was “regularly made and preserved by a public office or
agency,” and is accompanied by either a certification in accordance with rule 902
or testimony that a “diligent search failed to disclose the record, report, statement,
or data compilation or entry.” Rule 902(2) provides for self-authentication of
documents not under seal.
       The ATF certificate meets the requirements of the 803(10) exclusion from
the hearsay rule. Congress assured that the NFRTR was “regularly made and
preserved by a public office or agency” with 26 U.S.C. § 5841, which requires the
Secretary of the Treasury to “maintain a central registry of all firearms in the
United States . . . . This registry shall be known as the National Firearms
Registration and Transfer Record.” The ATF document was accompanied by
certification which fulfilled the requirements of 902(2). The trial court’s
admission of the ATF certificate over the defendant’s hearsay objection was
proper.

                                         -23-
reliability is also reviewed de novo. See United States v. Joe, 8 F.3d 1488, 1492

(10 th Cir. 1993).



A. Inability to Cross-Examine the Declarant

       The Sixth Amendment provides that “the accused shall enjoy the right . . .

to be confronted with the witnesses against him.” U.S. Const. amend. VI. A

literal reading of the Confrontation Clause would seem to preclude all hearsay

from being introduced as evidence against a criminal defendant. Nevertheless,

the Supreme Court has declined to impose such a reading. In White v. Illinois the

Court stated that “unavailability analysis is a necessary part of the Confrontation

Clause inquiry only when the challenged out-of-court statements were made in the

course of a prior judicial proceeding.” 502 U.S. 346, 354 (1992). The White

Court proceeded to hold that it was unnecessary to prove unavailability of

declarants of spontaneous declarations 8 and statements made in the course of

receiving medical care. 9 See id. at 356-57. Because the ATF certificate was not

the product of a judicial proceeding, the government’s decision to introduce the

ATF certificate into evidence without putting Mr. Marshall on the stand is not

assailable for failure to make him available or prove him unavailable. See also


       8
           See Fed. R. Evid. 803(2).
       9
           See Fed. R. Evid. 803(4).

                                        -24-
Earnest v. Dorsey, 87 F.3d 1123, 1130 n.5 (10th Cir.) (citing White for its

limitation of availability requirement), cert. denied, 117 S. Ct. 527 (1996).

      Additionally, there is no evidence in the record that the defendant did not

have the opportunity employ his Sixth Amendment right of Compulsory Process 10

to subpoena Mr. Marshall. In deciding that there is little benefit in imposing an

unavailability rule for out-of-court statements not made in the course of a prior

judicial proceeding, the Court stated that “[m]any declarants will be subpoenaed

by the prosecution or defense, regardless of any Confrontation Clause

requirement, while the Compulsory Process Clause and evidentiary rules

permitting a defendant to treat witnesses as hostile will aid defendants in

obtaining a declarant’s live testimony.” White, 502 U.S. at 355; see also United

States v. Inadi, 475 U.S. 387, 397-400 (1986) (holding that unavailability of co-

conspirator need not be proved when “the defendant himself can call and cross-

examine such declarants”).

      Some circuits, including the Tenth Circuit, have followed the Court’s cue

and held that there is no violation of the Confrontation Clause when the defendant

neglected to exercise rights that would have enabled the him to confront the

witnesses against him. See, e.g., United States v. Jackson, 88 F.3d 845, 847 n.2



       “In all criminal prosecutions, the accused shall enjoy the right . . . to
      10

have compulsory process for obtaining witnesses in his favor . . . .” U.S. Const.
amend. VI.

                                         -25-
(10th Cir. 1996) (noting that the excited utterance admitted into evidence did not

violate the defendant’s Sixth Amendment right of confrontation in part because

the defendant could have called the declarant as a witness and cross-examined

him) (citing Inadi, 475 U.S. at 397-98 & n.8,); Reardon v. Manson, 806 F.2d 39,

42 (2d Cir. 1986) (“[I]t has become settled that, at least in those borderline cases

where the likely utility of producing the witness is remote, the Sixth

Amendment’s guarantee of an opportunity for effective cross-examination is

satisfied where the defendant himself had the opportunity to call the declarant as

a witness.”). But see Simmons v. United States, 440 F.2d 890, 891 (7 th Cir. 1971)

(holding that it is the government’s burden to produce the declarant when the

opportunity to cross-examine the declarant is essential to the defendant’s right of

confrontation).

      Because the admission of the ATF certificate does not implicate the Sixth

Amendment’s limited requirement of availability, and because the defendant

could have called Mr. Marshall as a witness, Rith’s Sixth Amendment right of

confrontation was not denied by the failure of the government to call Mr.

Marshall as a witness.




                                         -26-
B. Reliability of the NFRTR Database

      The second basis of Rith’s Sixth Amendment challenge is that his right to

confront his accusers was violated because the ATF certificate, admitted under

803(10), does not embody the sufficient guarantees of reliability that the

Confrontation Clause requires. Out-of-court testimony satisfies the requirements

of the Sixth Amendment if it constitutes a “firmly rooted hearsay exception” or

demonstrates particularized guarantees of trustworthiness. See White, 502 U.S. at

356-57 & n.8. Because this court concludes that the ATF certificate demonstrates

particularized guarantees of trustworthiness, we need not address whether 803(10)

constitutes a firmly rooted hearsay exception.

      Rith contends that the NFRTR is not endowed with particularized

guarantees of trustworthiness. Upon his objection to the admissibility of the ATF

certificate, he submitted to the trial judge a set of discovery documents obtained

from the government on March 22, 1996. 11 These documents include statements

made by Tom Busey, then chief of the National Firearms Act Branch of the

Bureau of Alcohol, Tobacco, and Firearms during an October 18, 1995 training

session for Bureau of Alcohol, Tobacco, and Firearms (“ATF”) inspectors and

other investigative employees. Busey described the process by which ATF

specialists search the NFRTR database for registration of Title II weapons. To


      11
           Rith did not offer his exhibit into evidence.

                                           -27-
support his claim of unreliability, Rith points to Busey’s statements that

sometimes information is missed “because there’s only so many minutes in an

hour and so many hours in a day,” and because of error in inputting the serial

numbers and conducting the search of the suspect’s name or the registration

number. Busey also stated that “when I came in a year ago, our error rate was

between 49 and 50 percent.”

      In Idaho v. Wright the Supreme Court stated that “‘particularized

guarantees of trustworthiness’ must be shown from the totality of the

circumstances.” 497 U.S. 805, 819 (1990). Though “courts have considerable

leeway in their consideration of appropriate factors,” the relevant circumstances

are those “that surround the making of the statement and that render the declarant

particularly worthy of belief,” such that “the test of cross-examination would be

of marginal utility.” Id. at 819-22.

      The following factors are appropriate to test the trustworthiness of 803(10)

evidence: 12 whether cross-examination of the declarant would be of marginal


      12
         The government urges us to employ the Dutton v. Evans “four-part
analysis” to determine the reliability of the evidence. 400 U.S. 74, 88-89 (1970)
(the statement contained no express assertion about past facts; the declarant was
in a position to have personal knowledge of the matters in the statement; the
possibility that the declarant’s statement was founded on faulty recollection is
extremely remote; and the circumstances surrounding the making of the statement
were such that the possibility of misrepresentation was unlikely). Dutton’s
factors are neither talismanic nor appropriate here. The Supreme Court itself has
                                                                      (continued...)

                                        -28-
utility, id. at 819-20; whether the testimony concerns the results of a mechanically

objective test, the notes were taken contemporaneously with the performance of

the test, and a supervisor reviewed the tester’s methodology, see Minner v. Kerby,

30 F.3d 1311, 1314-15 (10th Cir. 1994); and whether the database from which the

evidence comes is open to the public, increasing the probability that any errors

will be found and corrected, see United States v. Metzger, 778 F.2d 1195, 1203

(6th Cir. 1985).

      The record establishes that the NFRTR database has sufficient guarantees

of trustworthiness to satisfy the Sixth Amendment. According to Mr. Busey’s

statements, a quality review team was instituted in 1994 and succeeded in

reducing the critical-error rate to below three percent. 13 Additionally, the ATF

      12
         (...continued)
expressly declined to “endorse a mechanical test” for determining reliability. See
Idaho v. Wright, 497 U.S. 805, 822 (1990). The Dutton factors are tailored to
ascertain the reliability of a co-conspirator’s statement, viewed by courts as
inherently unreliable. Cf. Wright , 497 U.S. at 805 (identifying factors tailored to
assessing reliability of statements made by child witness in child sexual abuse
cases) . Here we have a public official who has a legally enforceable duty to make
the out-of-court statement. Cf. Warren v. United States, 447 F.2d 259, 262 (9th
Cir. 1971) (holding that presumption of trustworthiness in a ATF nonregistration
certificate is warranted because “the declarant has a legally enforceable duty to
maintain accurate records”).
      13
          In his remarks, Mr. Busey noted that the total error rate was lower than
eight percent but that the critical-error rate was below three percent. A critical
error, in contrast to a common error, is one in which a person’s name is
misspelled, presumably thwarting a diligent search for a registration under that
person’s name. A common error “is an error in the database entry, but it doesn’t
                                                                        (continued...)

                                         -29-
discovery documents contain a copy of an audit performed by the Audit Services

Division of the Department of the Treasury. The results of this February 7, 1996,

audit shows that the critical-error rate of the database is no more than 1.5%.

Furthermore, the accuracy of the registration check is buttressed by a second level

review by a branch chief.

      In addition to the reliability of the NFRTR, there is little to be gained from

cross-examining Mr. Marshall. If the essence of cross-examination is that the

declarant’s memory, perception, bias, and narration will be tested, there is little

likely benefit from cross-examination of an inspector who was hired for his skills

and ability to perform the job of inspecting the NFRTR database and who does

not personally know the defendant or any of his associates. See Minner, 30 F.3d

at 1315 (discussing value of cross-examining police chemist in cocaine possession

prosecution). Furthermore, Mr. Marshall undoubtedly conducts hundreds of

registration searches in a year. It is unlikely that he would have any recollection

of the Rith search and, consequently, he would be able to testify only as to his

general search method. See id. (holding that unavailability need not be proved

when chemist would likely not recall individual test and could testify only as to




      13
         (...continued)
affect a lookup.”

                                         -30-
standard laboratory procedure); Reardon, 806 F.2d at 41 (same). Cross-

examination would be of marginal utility in this instance.

      The cases that Rith cites to support his claim are inapposite because the

defendants were able to argue that the evidence was deficient as it applied to

them. In United States v. Robinson the files upon which the testimony was based

were incomplete, resulting in a casual or partial search. 544 F.2d 110, 114-15 (2d

Cir. 1976). In United States v. Yakobov the defendant’s name was drastically

misspelled on the ATF certificate, undermining any claim of “diligence” in the

search. 712 F.2d 20, 24 (2d Cir. 1983). In both cases the courts’ conclusions are

unremarkable: evidence of a deficiency specific to the defendant in the search

method or database may constitute sufficient evidence of unreliability. See, e.g.,

id. (holding that “‘if, in a particular instance, the circumstances indicate a lack of

trustworthiness, the evidence should be excluded’”) (quoting Robinson, 544 F.2d

at 110) (emphasis added). Here Rith alleges no defect in the NFRTR database

search as it pertained to him. General claims of unreliability, particularly those

that rely upon outdated information, are not sufficient to raise a constitutional

deficiency. See also United States v. Regner, 677 F.2d 754, 758-59 (9th Cir.

1982) (holding defendant’s claim that “possible motives” by a foreign government

to lie were not cognizable absent some evidence of actual bias toward the

defendant).


                                         -31-
      Seven other circuits allow the admission of the absence of public record or

entry testimony to prove the nonexistence of some matter in the face of

Confrontation Clause claims. Six of these circuits have specifically allowed the

admission of NFRTR certificates. See United States v. Hale, 978 F.2d 1016,

1020-21 (8th Cir. 1992) (NFRTR); Metzger, 778 F.2d at 1202 (NFRTR); United

States v. Herrera-Britto, 739 F.2d 551, 552 (11th Cir. 1984) (foreign certificate of

nonregistration); United States v. Cruz, 492 F.2d 217, 220 (2d Cir. 1973)

(NFRTR); United States v. Mix, 446 F.2d 615, 1622-23 (5th Cir. 1971) (NFRTR);

Warren v. United States, 447 F.2d 259, 262 (9th Cir. 1971) (NFRTR); United

States v. Thompson, 420 F.2d 536, 544-45 (3d Cir. 1970) (NFRTR).

      For the foregoing reasons, the admission of the ATF certificate into

evidence did not constitute a violation of Rith’s Sixth Amendment right of

confrontation.



                         V. Sufficiency of the Evidence



      Rith argues the evidence was insufficient to support a conviction because

the government failed to prove Rith’s knowledge that the shotgun barrel was less

than eighteen inches in length. A challenge to the sufficiency of the evidence is

reviewed de novo, and this court evaluates “the sufficiency of the evidence by


                                        -32-
‘consider[ing] the collective inferences to be drawn from the evidence as a

whole.’” United States v. Wilson, 107 F.3d 774, 778 (10 th Cir. 1997) (quoting

United States v. Hooks, 780 F.2d 1526, 1532 (10th Cir. 1986)). Here there must

have been some evidence from which the jury could find or reasonably infer that

Rith knew (1) the length of the barrel of the shotgun was less than eighteen

inches, or (2) the overall length of the shotgun was less than twenty-six inches.

See 26 U.S.C. § 5845(a).

      Rith testified that he did not know the length of his shotgun, though he

handled it several times. But he also testified to knowing that the gun was a

sawed-off shotgun, and that he knew the shotgun was much shorter than the rifle.

Rebecca Bobich, the ATF agent who measured Rith’s shotgun, testified that the

length of the barrel was 13 and 3/4 inches, 4 and 1/4 inches shorter than the legal

length. Additionally, Rith stated that he knew it was illegal to have a sawed-off

shotgun.

      From the evidence presented, the jury could have reasonably concluded that

Rith knew the shotgun was under the legal length. Not only was Rith’s shotgun

observably shorter than the legal length, Rith testified to knowing that the

shotgun was sawed off and that it was considerably shorter than the rifle. See

United States v. Mains, 33 F.3d 1222, 1229 (10th Cir. 1994) (holding that intent

requirement was met because defendant handled gun, knew it was sawed off, and


                                        -33-
gun was visibly shorter than legal length); United States v. Moore, 97 F.3d 561,

564 (D.C. Cir. 1996) (holding that jury could have inferred that defendant knew

rifle was under the legal length simply by observing the 13 1/16 inch weapon).

Although Rith testified to not knowing the length of the shotgun, it is not our role

to evaluate the credibility of witnesses and weigh conflicting evidence. See

United States v. Ramirez, 63 F.3d 937, 945 (10 th Cir. 1995). This court concludes

that the evidence was sufficient to support the conviction.



                              VI. Jury Instructions



      Finally, Rith argues that his case should be remanded because the trial

judge erred in instructing the jury that they are not “to be governed by sympathy,

prejudice, or public opinion.” Rith argues that this instruction “misled the jury

into believing that they must convict, regardless of mercy or leniency.”

      The propriety of a jury instruction to which an objection was made at trial

is reviewed de novo. The conviction will not be disturbed, however, absent a

“‘substantial doubt that the jury was fairly guided.’” United States v. Smith, 13

F.3d 1421, 1424 (10th Cir. 1994) (quoting United States v. Mullins, 4 F.3d 898,

900 (10th Cir.1993)).




                                         -34-
      The trial judge’s admonition to the jury that it was not to be swayed by

“sympathy, prejudice, or public opinion” did not mean that the jurors may not be

swayed against the defendant only; it meant that they should not be swayed by

sympathy, prejudice, or public opinion in favor of either party. The remainder of

the instruction verifies its balance and propriety: “The defendant and the public

expect you will carefully and impartially consider all of the evidence in this case,

follow the law as I’m stating it to you, and reach a just verdict.”

      To the extent the defendant’s appeal seeks to permit jury nullification, the

law is clear: a criminal defendant is not entitled to have the jury instructed that it

can, despite finding the defendant guilty beyond a reasonable doubt, disregard the

law. See United States v. Grismore, 546 F.2d 844, 849 (10th Cir. 1976). The

jury’s role is to apply the law to the facts of the case. The trial judge instructed

the jury appropriately.



                                  VII. Conclusion



      The judgment of the district court is accordingly AFFIRMED in all

respects.




                                          -35-
-36-